IN THE MATTER OF THE PETITION                    *      IN THE
FOR REINSTATEMENT OF
MATTHEW EVAN FOX TO THE                          *      COURT OF APPEALS
BAR OF MARYLAND
                                                 *      OF MARYLAND

                                                 *      Misc. Docket AG No. 11

                                                 *      September Term, 2022

                                CORRECTED ORDER

       Upon consideration of the Verified Petition for Reinstatement filed by Matthew

Evan Fox, Petitioner, on July 22, 2022, and the Response to Verified Petition for

Reinstatement filed by Bar Counsel on September 21, 2022,


       WHEREAS, by Order entered December 4, 2013, this Court indefinitely suspended

Matthew E. Fox, Petitioner, by consent;


       WHEREAS, in the Response to Verified Petition for Reinstatement, Bar Counsel

objected to Petitioner’s reinstatement on the grounds that: (1) Petitioner allegedly made a

false statement in the Petition by stating he had complied with the requirements of

Maryland Rule 19-741 when at the time of his suspension, almost nine years ago, Petitioner

had failed to submit to Bar Counsel the affidavit required under Maryland Rule 16-760 (the

earlier version of Rule 19-741); (2) Petitioner failed to timely file income tax returns for

tax years 2015-2018 (having filed the income tax returns in 2020); and (3) Petitioner had

failed to demonstrate that he has kept informed about recent developments in the law and

that he is competent to practice law as required under Maryland Rule 19-752(h)(2)(G);
       WHEREAS, Bar Counsel states that Petitioner’s alleged false statement with

respect to submission of an affidavit could form the basis of additional violations of the

Maryland Attorneys’ Rules of Professional Conduct and cites Attorney Grievance Comm’n

v. Collins, 477 Md. 482, 499-500, 270 A.3d 917, 927-28 (2022) as “concluding attorney

who falsely stated in her petition for reinstatement that she had complied with then-Rule

19-742, despite knowing that she had not filed the required affidavit, violated Rule

3.1(a)(1) and 8.4(a)-(d) of the Maryland Attorneys’ Rules of Professional Conduct”;


       WHEREAS, in Collins, 477 Md. at 499, 501, 270 A.3d at 927, 928, although this

Court determined that the hearing judge’s conclusion that Collin’s statement in a petition

for reinstatement that she had complied with Maryland Rule 19-742 “was knowingly and

intentionally false” and therefore a violation of MARPC 3.3(a)(1) and 8.4(c) was supported

by the record, this Court observed that “Collins’s testimony in mitigation [did] not

foreclose the possibility that she was, as she indicated, confused about the requirements of

Maryland Rule 19-742 and of the opinion that she was not required to submit to Bar

Counsel information under Maryland Rule 19-742[,]” and that “Collins was precluded

from giving testimony as to the merits in her own defense”;


       WHEREAS, in Collins, 477 Md. at 499, 270 A.3d at 927, this Court cautioned Bar

Counsel that, “[i]n determining whether to seek the Commission’s authorization for the

filing of a petition for disciplinary or remedial action alleging that an attorney has

knowingly made a false statement in connection with a petition for reinstatement, Bar

Counsel must be watchful for cases in which attorneys are doing nothing more than filing
a petition for reinstatement and stating their views with respect to having satisfied all of

the necessary prerequisites as opposed to attorneys who are knowingly making false

statements in a petition for reinstatement”;


       WHEREAS, under the circumstances, we do not find the statement sufficient to

form the basis of a valid objection to Petitioner’s reinstatement to the Bar or the basis of

an additional violation of the Maryland Attorneys’ Rules of Professional Conduct;


       WHEREAS, in the Response, with respect to Petitioner’s income tax filings, Bar

Counsel acknowledges that, “[i]n March 2020, the Petitioner entered into an Installment

Agreement with the Internal Revenue Service (IRS) for payment of $33,550.46 in taxes,

interest and penalties owed for tax years 2012- 2018. The Petitioner has complied with the

Installment Agreement. Also in March 2020, the Petitioner entered into a Payment

Agreement with the Maryland Comptroller for payment of $6,6[]81.34 in taxes, interest

and penalties owed for tax years 2012-2017. The Petitioner has complied with, and fully

satisfied, the Payment Agreement[,]” and states that “[t]he Petitioner timely filed his 2019-

2022 income tax returns”;


       WHEREAS, Bar Counsel “recommends that, if this Court grants the Petition for

Reinstatement, given the length of time since the Petitioner’s suspension, the Court order

that, as a condition of reinstatement, the Petitioner (1) pass the Uniform Bar Examination

or successfully complete the Maryland Law Component required for admission to the

Maryland Bar; and (2) take the Multistate Professional Responsibility Examination and
earn a score that meets or exceeds the passing score in Maryland established by the Board

of Law Examiners”;


                   WHEREAS, in the Petition, Petitioner avers that he has worked as a paralegal,

recently completed 40-hour mediation training pursuant to Maryland Rule 17-104 and 20-

hour child access mediation training, and kept abreast of the current laws and trends in the

practice of law;


                   WHEREAS, this Court is not persuaded by Bar Counsel’s objections and declines

to impose the aforementioned recommended condition of reinstatement;


                   Accordingly, it is this 6th day of October, 2022,


                   ORDERED, by the Court of Appeals of Maryland, that the petition is GRANTED;

and it is further


                   ORDERED, that Matthew Evan Fox is reinstated as a member of the Bar of

Maryland; and it is further


                   ORDERED, that the Clerk of the Court shall replace the name Matthew Evan Fox

upon the register of attorneys entitled to practice law in this State and certify that fact to

the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this

State.

Pursuant to the Maryland Uniform Electronic Legal Materials Act (§§ 10-1601 et seq. of the State
Government Article) this document is authentic.
                                                                                                   /s/ Matthew J. Fader
                        2022-12-12 09:46-05:00
                                                                                                       Chief Judge


Gregory Hilton, Clerk
The correction notice(s) for this opinion(s) can be found here:

https://mdcourts.gov/sites/default/files/import/appellate/correctionnotices/coa/11a22ag.pdf